M’Girk, C. J.,
delivered the opinion of the Court.
This is an action against the Sheriff) for not levying an execution, to which he pleads the act of the General Assembly, pointing out the manner in which executions-may be stayed, &c. There is a demurrer to- this plea, and judgment for the plaintiff' in the Court below ; to reverse which this writ is sued. The principle involved in this case was decided by this Court at Fianklin, in the case of Baily v. Gentry and wife.
This judgment is affirmed with costs.